Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 55-73 are pending and have been examined.
Priority
This application, Serial No. 16/654,988 (PGPub: US2020/0150115) was filed 10/16/2019. This application is a DIVISIONAL of 14/825,668 filed 08/13/2015, now US Patent 10,488,409, which claims benefit of U.S. Provisional Patent Application 62/037,071 filed 08/13/2014 and claims benefit of U.S. Provisional Patent Application 62/082,468 filed 11/20/2014.
Information Disclosure Statements
The Information Disclosure Statements filed 11/05/2019, 02/24/2020, 04/29/2020 and 10/28/2020 have been considered by the Examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 55-73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,488,409 (hereinafter “Patent 409”).

Regarding claims 56-72, Patent 409 teaches these limitations at claims 3-19.


State of the Prior Art
The prior art fails to specifically teach an assay complex comprising: a plurality of detection conjugates, wherein each conjugate comprises a composite metallic nanostructure coupled to a binding partner, wherein said binding partner is capable of specifically binding to a target analyte, wherein said composite metallic nanostructure comprises a silver core and a gold coat; a surface containing a metallic nanolayer; and a plurality of capture molecules, wherein each capture molecule is immobilized on said metallic nanolayer and is capable of specifically binding to said target analyte.
Geddes (US 2010/0062545, Pub Date: 03/11/2010) teaches throughout the publication an assay complex (see Figure 12) comprising: a plurality of detection conjugates, wherein the conjugates comprise composite metallic nanostructures coupled to binding partners that are 
Ashworth-Sharpe et al., (US 2013/0034854, Pub Date: 02/07/2013, hereinafter "Ashworth") teaches throughout the publication antigen detection involving primary antibodies that bind a target protein, alkaline phosphatase-conjugate secondary antibodies that specifically bind to the primary antibodies and antibodies that specifically bind to secondary antibodies and are conjugated to a nanoparticle, such as a gold nanoparticle. Ashworth similarly teaches the benefits of utilizing gold nanoparticles and teaches away from the use of composite particles thus negating the argument that substituting the composite particles of Ashworth for the gold particles in Geddes would be functionally equivalent. Furthermore, Example 3 in Applicant's specification clearly conveys that utilizing gold coated silver nanoparticles provided superior results when compared to gold-only nanoparticles. Therefore, the prior art fails to teach or provide motivation for utilizing gold coated silver nanoparticles as detection conjugates in binding assays.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA M GIERE/             Primary Examiner, Art Unit 1641